NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 19-1399
                                       __________

                                  LISA MARIE SMITH,
                                              Appellant

                                             v.

           KELLY SERVICES INC; PHILADELPHIA SCHOOL DISTRICT
                   ____________________________________

                     On Appeal from the United States District Court
                         for the Eastern District of Pennsylvania
                         (D.C. Civil Action No. 2-17-cv-03600)
                      District Judge: Honorable Wendy Beetlestone
                      ____________________________________

                   Submitted Pursuant to Third Circuit LAR 34.1(a)
                                  March 19, 2020
           Before: SHWARTZ, RESTREPO and NYGAARD, Circuit Judges

                               (Opinion filed May 1, 2020)
                                      ___________

                                       OPINION*
                                      ___________

PER CURIAM

       Lisa Smith appeals from an order of the United States District Court for the

Eastern District of Pennsylvania, which granted summary judgment to Kelly Services,



*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
Inc., and the School District of Philadelphia, the defendants in her employment

discrimination case. We will affirm the District Court’s judgment.

       Smith was a substitute teacher in a Philadelphia elementary school, but she was

employed by Kelly Services and not by the School District. Smith filed a second

amended complaint, raising claims against Kelly Services under 42 U.S.C. § 1981, and

claims against the School District under 42 U.S.C. § 1983,1 Title VII of the Civil Rights

Act, 42 U.S.C. § 2000e, et seq., the Pennsylvania Human Relations Act, 43 P.S. § 951, et

seq., and the Philadelphia Fair Practices Ordinance, Phila. Code § 9-1101, et seq. She

alleged that she was fired from her substitute teacher position in retaliation for having

reported students’ racially abusive language, and that the students’ use of such language

created a hostile work environment.2 Kelly Services stated that it fired Smith for

violating its “no-touch” policy when she touched a fifth-grade student.3

       The District Court granted Kelly Services summary judgment on the retaliation

claim because Smith never informed Kelly Services that she had reported students for


1
  The District Court dismissed the § 1983 claims against the School District because
Smith failed to plausibly allege that the School District had a policy or custom of
tolerating racial harassment by students. Dkt. #52 (citing Monell v. N.Y. Dep’t of Soc.
Servs, 436 U.S. 658, 691 (1978)). Smith does not challenge that decision in her brief
here and we discern no error in the District Court’s decision.
2
 The Second Amended Complaint was filed by appointed counsel. Counsel was later
granted leave to withdraw and Smith then proceeded pro se. Dkt. #59.
3
 Smith was accused of “busting the lip” of a student, but an investigator with the
Department of Human Services determined that the report of child abuse was
“unfounded.” But Smith did admit that she grabbed the student’s shirt to get him to get
back in line.

                                              2
using racially abusive language (she reported students’ behavior only to certain School

District staff). The Court also agreed with the defendants that Smith had not established

a genuine issue of material fact regarding whether she experienced a hostile environment,

as she had submitted no evidence showing that “she suffered ‘intentional discrimination

due to . . . her race,’” or that any “abuse was ‘severe or pervasive.’”4 Dkt. #83 at 4. As

to the claims against the School District, the District Court determined that the School

District was not liable for her claims as it was not Smith’s employer. Smith timely

appealed.

       We have jurisdiction pursuant to 28 U.S.C. § 1291. “We review the District

Court’s grant of summary judgment de novo.” Jutrowski v. Twp. of Riverdale, 904 F.3d

280, 288 (3d Cir. 2018). Summary judgment is proper when, viewing the evidence in the

light most favorable to the nonmoving party and drawing all inferences in favor of that

party, there is no genuine dispute about any material fact and the moving party is entitled

to judgment as a matter of law. Fed. R. Civ. P. 56(a); Kaucher v. County of Bucks, 455

F.3d 418, 422-23 (3d Cir. 2006).

       To succeed on her retaliation claim, Smith would have to show: (1) protected

employee activity; (2) “adverse action by the employer either after or contemporaneous


4
  The Court noted that although her second amended complaint stated that she
experienced almost “daily” racial abuse from the students and that she “repeatedly”
reported the harassment to the school, at her deposition, she recalled just four specific
incidents, only one of which was documented by a complaint to school officials. And
that report did not mention any racial abuse; instead, it simply mentioned that the student
used “profanity.” Dkt. #83 at 4. The Defendants also noted in their summary judgment
motion that of the incidents Smith recalled, only the one that was reported involved a
racist comment directed at her. Dkt. #72-1 at 12.
                                             3
with the employee’s protected activity”; and (3) a causal connection between the

protected activity and the adverse action. Daniels v. Sch. Dist. of Phila., 776 F.3d 181,

193 (3d Cir. 2015). We agree with the District Court that Smith did not proffer any

evidence suggesting a causal connection. Smith argues that she was fired for reporting

racial harassment by students. Such reporting would be “protected activity,” see id., but

as the District Court noted, Kelly Services could not have fired Smith because she

reported student behavior if it did not know that she had made such reports.5

       As to her hostile work environment claim, even if we assume for the sake of

argument that Smith established a genuine issue of material fact regarding what she

experienced at work, Smith has not explained why Kelly Services should be liable, since

she did not establish that it was aware of the situation. See Kunin v. Sears Roebuck &

Co., 175 F.3d 289, 293-94 (3d Cir. 1999) (holding that an employer can be liable for a

hostile environment only if it “knew or should have known of the harassment and failed

to take prompt remedial action”). As for the School District, Smith concedes that the

School District was not her employer, which is a requirement for liability under Title




5
  Smith also argues in her brief that Kelly Services’ “no-touch” policy violates
Pennsylvania law. Whether Kelly Services may hold its employees to a more rigorous
standard than other teachers is not properly before us, as the issue does not affect whether
Smith was discharged as retaliation for protected conduct.
                                             4
VII,6 the Pennsylvania Human Relations Act,7 and the Philadelphia Fair Practices

Ordinance,8 and she has explained no other basis for liability.

         For all of these reasons, we will affirm the District Court’s judgment.




6
    42 U.S.C. § 2000e-2(a).
7
    43 Pa. Stat. Ann. § 955.
8
    Phila. Code § 9-1103.
                                               5